DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021, 08/30/2021, and 07/22/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41a" and "41a" in Fig.3 have both been used to designate different parts, correction is needed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ACTUATOR DEVICE WITH FIRST AND SECOND MOVABLE PARTS WITH CONNECITON PORTIONS WITH DEPRESSION PORTIONS AND PROTRUSION PORTIONS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US PG Pub 20040256921 hereinafter “Turner”) in view of Turner (Turner Figure 2a Embodiment hereinafter “TurnerFig.2a”). 
Re-claim 1, Turner discloses An actuator device (Title) comprising: a support part (46); a first movable part (14); a second movable part (50) formed in a frame shape (see Fig.2b) and arranged so as to surround the first movable part (see Fig.2b, P[0032); a pair of first connecting parts (16a,16b) arranged on both sides of the first movable part in a first axis direction parallel to a first axis (annotated Fig.2b) and connecting the first movable part (14) to the second movable part (50) so that the first movable part can swing around the first axis (P[0032], dual axis devices); and a pair of second connecting parts (52a,52b) arranged on both sides of the second movable part (50) in a second axis direction parallel to a second axis (annotated Fig.2b) orthogonal (both axis are orthogonal to each other, vertical and horizontal lines are axis) to the first axis and connecting the second movable part to the support part (46) so that the second movable part can swing around the second axis (P[0032), wherein the second movable part includes a pair of first connection portions (see Fig.2b, any part of 50 could be considered portion) positioned on both sides of the first movable part on the first axis (annotated Fig.2b) and connected to the pair of first connecting parts (16a,16b), and a pair of second connection portions (annotated Fig.2b, both sides left and right of 50 have portions which are connection portions) positioned on both sides of the first movable part on the second axis (annotated Fig.2b) and connected to the pair of second connecting parts (52a,52b), each of the pair of second connection portions includes a portion having a width (W1) larger than a width (W2) of a portion of the second movable part (50, any point on 50 is a portion which is not the connection portions) other than the pair of first connectionACTIVE. 123533546.01ATTORNEY DOCKET NO.: 046884-6958-00-US-602520Application No.: New Page 3portions and the pair of second connection portions (annotated Fig.2b) when viewed in a direction orthogonal to the first and second axes (annotated Fig.2b), and an inner edge (annotated Fig.2b) of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes (frontal view of Fig.2b), includes a depression portion (annotated Fig.2b) recessed in the second axis direction, and an outer edge (external edge of portions) of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes (looking directly to Fig.2b), includes a protrusion portion (tip at most end of the connection portion 2 is protruding  in both directions) substantially protruding in the second axis direction (see Fig.2b,48).  
	Turner fails to explicitly show a protrusion portion (tip at most end of the connection portion 2 is protruding ) protruding in the second axis direction (see Fig.2b).  
	However, TurnerFig.2a shows a protrusion portion (tip at most end of the connection portion 2 is protruding  in both directions) protruding in the second axis direction (see Fig.2a).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the protrusion portion substantially protruding in second axis direction of Turner and show the  protrusion portion protruding in the second axis direction as shown by TurnerFig.2a Embodiment to provide excellent support and may be provide another structure as desired for support in axis direction (Turner, P[0032, 0033]).

    PNG
    media_image1.png
    417
    663
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    350
    510
    media_image2.png
    Greyscale
 
Re-claim 5, Turner as modified discloses the  actuator device according to claim 1, wherein the depression portion and the protrusion portion (annotated Fig.2a,Fig.2b) are positioned on the second axis (148) when viewed in the direction orthogonal to the first and second axes (annotated Fig.2a,2b).  
Re-claim 10, Turner as modified discloses the actuator device according to claim 1, wherein each of the pair of second connection portions includes a portion having a width (W1) larger than a width (W2) of each of the pair of first connection portions (50, any point on 50 is a portion which is not the connection portions). 
Re-claim 11,  Turner as modified disclose the actuator device according to claim 1, wherein the depression portion (annotated Fig.2b) is provided over a region of each of the pair of second connection portions facing (annotated Fig.2b) the first movable part when viewed in the direction orthogonal to the first and second axes (annotated Fig.2b).

Claim 6,8,9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of “TurnerFig.2a” as applied above, and in further view of Fujimoto et al. (US PG Pub 20150203346 hereinafter “Fujimoto”). 
Re-claim 6, Turner as modified discloses  actuator device according to claim 1. 
	Turner as modified teaches a magnetic field generator (36,permanent magnet) that generates a magnetic field to act on the coil (P[0009], permanent magnets act on the coils) .
Turner as modified fails to explicitly teach further comprising: a spiral coil provided to the second movable part so as to surround the first movable part; 
However, Fujimoto teaches further comprising: a spiral coil (140) provided to the second movable part (210,130) so as to surround the first movable part (120).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the actuator device coil of Turner wherein the coil is spiral coil provided to the second movable part so as to surround the first movable part as suggested by Fujimoto to be able to have a driving coil that is embedded with high electrical conductivity formed by various manufacturing processes and interact with the permanent magnet ( Fujimoto, P[0068-0073]). 

    PNG
    media_image3.png
    393
    442
    media_image3.png
    Greyscale

Re-claim 8, Turner as modified discloses the actuator device according to claim 6. 
Turner as modified fails to explicitly teach wherein the coil includes a portion extending in a direction orthogonal to the magnetic field. 
However, Fujimoto teaches further comprising: the coil (140) includes a portion (any portion of 140 which is around would have a section extending) extending in a direction orthogonal to the magnetic field (magnetic field would be generated by magnets, which would be at different directions, and any part of the portions of the coil would be orthogonal as the coil is around the structure).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the actuator device coil of Turner wherein the coil includes a portion extending in a direction orthogonal to the magnetic field as suggested by Fujimoto to be able to have a driving coil that is embedded with high electrical conductivity formed by various manufacturing processes and interact with the permanent magnet ( Fujimoto, P[0068-0073]). 
Re-claim 9, Turner as modified discloses the actuator device according to claim 6, 
Turner as modified fails to explicitly teach wherein the coil is made of a metal material of which the density is higher than the density of a material of the second movable part, and is embedded in the second movable part.  
However, Fujimoto teaches wherein the coil is made of a metal material (gold, coper, with electrical conductivity high see P[0068]).of which the density is higher than the density of a material of the second movable part (silicon substrate, silicon density is 2.33 g/cm^3, Gold density is 8.92 g/cm^3) , and is embedded in the second movable part (P[0068], 140 is embedded in silicon).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the actuator device coil of Turner wherein the coil is made of a metal material of which the density is higher than the density of a material of the second movable part, and is embedded in the second movable part as suggested by Fujimoto to be able to have a driving coil that is embedded with high electrical conductivity formed by various manufacturing processes and interact with the permanent magnet ( Fujimoto, P[0068-0073]). 
 Re-claim 12, Turner as modified discloses the actuator device according to claim 1. 
Turner as modified fails to explicitly disclose wherein each of the pair of second connecting parts extends meanderingly when viewed in the direction orthogonal to the first and second axes.
However, Fujimoto teaches wherein each of the pair of second connecting parts (annotated Fig.9) extends meanderingly (annotated Fig.9) when viewed in the direction orthogonal to the first and second axes (annotated Fig.9).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the actuator device pair of second connecting parts of Turner wherein each of the pair of second connecting parts extends meanderingly when viewed in the direction orthogonal to the first and second axes as suggested by Fujimoto to be able to have a driving coil that is embedded with high electrical conductivity formed by various manufacturing processes and interact with the permanent magnet ( Fujimoto, P[0068-0073]). 


Allowable Subject Matter
Claims 2,4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re-claim 2, recites “inter alia” “The actuator device according to claim 1, wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction (annotated Fig.1 and annotated Fig.3).”

    PNG
    media_image4.png
    652
    786
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    477
    906
    media_image5.png
    Greyscale


The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 2 and claim 1 combination wherein “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection ACTIVE. 123533546.01ATTORNEY DOCKET NO.: 046884-6958-00-US-602520 Application No.: New Page 3 portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, The actuator device according to claim 1, wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction.”

The prior art of record, Turner, and Fujimoto and all other references fail to teach all the limitations of the combined claim above.  They teach actuator device, but they fail to teach claims above. 
Claim 3 is allowed based on dependency from allowed claim 2. 

Re-claim 4, recites “inter alia” “The actuator device according to claim 1, wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction (annotated Fig.1 and annotated Fig.3).”

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 4 and claim 1 combination wherein “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection ACTIVE. 123533546.01ATTORNEY DOCKET NO.: 046884-6958-00-US-602520 Application No.: New Page 3 portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, The actuator device according to claim 1, wherein the second movable part further includes a pair of first linear portions positioned on both sides of one of the pair of second connection portions in the first axis direction and connected to the one of the pair of second connection portions, and a pair of second linear portions positioned on both sides of the other of the pair of second connection portions in the first axis direction and connected to the other of the pair of second connection portions, and each of the pair of first linear portions and each of the pair of second linear portions extend in the first axis direction”


Claim 7 (Original): 
Re-claim 7, recites “inter alia” “The actuator device according to claim 6, wherein the coil is arranged at a position closer to the outer edge than the inner edge of each of the pair of second connection portions on the second axis when viewed in the direction orthogonal to the first and second axes.  
 (annotated Fig.1 and annotated Fig.3).”

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 6,7 and claim 1 combination wherein “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a pair of first connecting parts arranged on both sides of the first movable part in a first axis direction parallel to a first axis and connecting the first movable part to the second movable part so that the first movable part can swing around the first axis; and a pair of second connecting parts arranged on both sides of the second movable part in a second axis direction parallel to a second axis orthogonal to the first axis and connecting the second movable part to the support part so that the second movable part can swing around the second axis, wherein the second movable part includes a pair of first connection portions positioned on both sides of the first movable part on the first axis and connected to the pair of first connecting parts, and a pair of second connection portions positioned on both sides of the first movable part on the second axis and connected to the pair of second connecting parts, each of the pair of second connection portions includes a portion having a width larger than a width of a portion of the second movable part other than the pair of first connection ACTIVE. 123533546.01ATTORNEY DOCKET NO.: 046884-6958-00-US-602520 Application No.: New Page 3 portions and the pair of second connection portions when viewed in a direction orthogonal to the first and second axes, and an inner edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a depression portion recessed in the second axis direction, and an outer edge of each of the pair of second connection portions, when viewed in the direction orthogonal to the first and second axes, includes a protrusion portion protruding in the second axis direction, Claim 6 (Currently Amended): The actuator device according to claim 1, further comprising: a spiral coil provided to the second movable part so as to surround the first movable part; and a magnetic field generator that generates a magnetic field to act on the coil. The actuator device according to claim 6, wherein the coil is arranged at a position closer to the outer edge than the inner edge of each of the pair of second connection portions on the second axis when viewed in the direction orthogonal to the first and second axes.  ”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834